Citation Nr: 0118560	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals, right 
index finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision from 
Department of Veterans Affairs (VA) regional office in 
Oakland, California.

The veteran filed a timely notice of disagreement in 
September 1998 and a timely substantive appeal in June 1999.


FINDINGS OF FACT

1.  A claim for service connection for residuals, right index 
finger injury was denied by a rating decision dated in June 
1993.

2.  The evidence submitted since the June 1993 rating 
decision pertinent to the claim is new and bears directly and 
substantially upon the specific matter under consideration 
because it addresses the date of the initial right index 
finger injury.

3.  The evidence submitted in support of the claim does 
establish the existence of residuals of a right index finger 
injury.

4.  The evidence submitted in support of the claim does not 
show a right index finger injury in service.

5.  The evidence submitted in support of the claim does not 
show a continuity of symptoms of residuals, right index 
finger, after discharge from service.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied service 
connection for residuals, right index finger is final.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 20.1103 (1992).

2.  Evidence since the June 1993 rating decision wherein the 
regional office denied the claim for service connection for 
residuals, right index finger is new and material, and the 
claim for service connection is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.156 (2000).

3.  Disability due to residuals of a right index finger 
injury was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2000).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp.); 38 C.F.R. § 3.304(d) (2000).

The evidence of record in June 1993 consisted of the service 
medical records, his original claim and outpatient records 
from VA Medical Center (MC) at Fresno, California.  Service 
medical records show that the veteran underwent a pre-
induction physical examination in February 1968 and a 
separation physical examination in early November 1970.  The 
February 1968 examination disclosed a one-inch scar on the 
posterior right hand.  On the report of medical history 
prepared in conjunction with the November 1970 examination, 
the veteran specifically denied hospitalization or surgical 
treatment.  In February 1971 the veteran signed a statement 
of medical condition indicating: "To the best of my 
knowledge, since my last separation examination: There has 
been no change in my medical condition."  Service medical 
records were negative for any treatment of a right index 
finger injury or residuals.  

In his claim of August 1992, the veteran reported that his 
only prior claims with VA concerned medical care and 
educational benefits.  He specifically failed to check the 
block indicating he had ever filed a claim for compensation 
benefits with VA.  He reported a right index finger injury in 
service in 1969 with treatment in Korea when he was assigned 
to the 51st Signal Battalion.  In response to a request on 
the application to identify any relevant post service 
treatment, the veteran reported only treatment for another 
claimed disability at the VA facility in Fresno, CA., in 
1971.  

The record shows the RO made a series of inquiries to obtain 
the records of treatment at the VA facility in Fresno where 
the claimant reported treatment shortly after service.  The 
VA facility reported it could locate no treatment records 
from the 1970's.  The RO did obtain records from the VAMC.  
These records disclosed that the veteran sought treatment for 
pain in the first finger of his right hand in August 1992.  
The medical history indicates that the veteran injured his 
"trigger finger" while in service in 1969 and had surgery.  
The veteran experienced intermittent pain over the last ten 
years, but the pain had worsened over the last year.  
Physical examination revealed a well-healed scar.  Sensory 
was intact to light touch and motion was intact; sensation 
was decreased at the tip.

The appellant did not appeal the June 1993 rating decision 
and it became the last final denial under Evans v. Brown, 
supra.  

In conjunction with his application to reopen his claim in 
May 1998, the veteran reported treatment for his right index 
finger between 1971 and 1973 at the Fresno VAMC.  The veteran 
also reported treatment at "Camp Red Cloud" in Korea for 
his finger injury.  The RO contacted the service medical 
record custodians who reported in January 1999 that there was 
no index entry for any Camp Red Cloud.  The RO also requested 
that the Federal Records Retirement Centers in San Bruno and 
the Federal Archives and Records Center in Pittsfield, MA., 
conduct a search for alleged records of treatment at Fresno 
from 1971 to 1973.  Both record custodians replied that they 
had no evidence of such medical care.  Other records from 
Fresno were obtained and are discussed below. 

In support of his application to reopen his claim the veteran 
also has submitted additional VA outpatient records from 
Fresno VAMC, four lay statements, and personal testimony from 
an April 2001 videoconference hearing.  

The VA medical records reflect laboratory reports dated in 
December 1976 that are not relevant to the disability at 
issue.  There are records from October 1992 indicating that 
the veteran underwent a physical examination and X-ray of his 
right index finger.  The medical history indicated the 
veteran experienced pain with movement of the right trigger 
finger, especially in cold weather.  The veteran also had 
occasional arthralgia and myalgia.  The physical examination 
showed no clubbing, cyanosis and edema.  A scar was noted on 
the right index finger at the proximal interphalangeal joint, 
laterally.  The finger had full range of motion, but was 
tender with movement and touch at the scar.  Vascular was 
intact.  The X-ray was interpreted to show no evidence of 
fracture or dislocation.  In September 1994 the veteran's 
medical history included reference to his right index finger 
injury and surgery.  The veteran indicated in March 1995 that 
he wanted to be service connected for tendon repair of his 
right index finger and he underwent an examination.  The 
examination showed a good strong grip and tenderness.  Tinel 
and Phalen tests were negative.

In his June 1999 substantive appeal, the claimant stated that 
he filed a claim in 1971 at the veteran's office in Madera 
County.  He indicated that this office burned down and lost 
most of their records.  He was informed that it would take a 
long time to find the records and that they were scattered on 
the ground and it rained.  

The first lay statement by A.T. is undated.  A.T. indicates 
that he has known the veteran since grade school.  The 
veteran joined the Army in 1968 and when the veteran came 
home they exchanged "war stories."  The veteran told him 
that he injured his right hand finger and had applied for 
disability.  

The second lay statement by D.G. is also undated.  D.G. 
states that he has known the veteran for over thirty years 
and when the veteran left to join the military, he had no 
abnormalities in his hands or finger.  D.G. states that the 
veteran told him of an injury to his right hand finger for 
which he had applied for disability.  

The third lay statement provided by R.F., the veteran's 
cousin, is dated in June 1999.  R.F. states that the veteran 
was in good health before he entered the service.  R.F. 
reports that the veteran was sent to "the front lines" and 
injured his right hand trigger finger while in the Med-Vac 
Division.  R.F. indicates that he and his brother also did a 
tour in Vietnam and they both questioned the veteran about 
his injury after he came home.  According to R.F., the 
veteran had filed for his right index finger injury, but 
"they could not find his paper work."  

The fourth lay statement is provided by D.R.A., the veteran's 
aunt and is dated in June 1999.  She states that the veteran 
joined the Army in 1968 and returned home in February 1971.  
When he came home he had a broken right index finger.  D.R.A. 
indicated that she asked the veteran how it happened and he 
told her that he cut his finger while jumping off a 
helicopter in Korea during a military service maneuver.  The 
injury occurred in the latter part of November 1970.  His 
finger was sewed back on and a plug was applied to hold the 
finger together.  She further stated that she was aware that 
he had applied for disability as soon as he returned from 
service.

At the videoconference hearing in April 2001, the veteran 
testified that he arrived in South Korea in June 1969 and 
departed in February 1971 (Transcript (T.) at pg. 4).  He 
injured his finger in South Korea while assigned to Company 
B, 51st, 52nd or 53rd Signal Battalion.  He later acknowledged 
that the entry in his administrative records indicating his 
unit was the 51st Signal Battalion appeared to be correct.  
(T. at pgs. 4, 10).  The injury occurred during a maneuver 
while setting up camps and unloading supplies from 
helicopters (T. at pg. 5).  The veteran caught his finger on 
a chair and was cut severely (T. at pg. 5).  He noticed the 
injury but did not think about it until it began to bother 
him (T. at pg. 5).  At that point he had the cut sewn up at a 
field or evac hospital (T. at pg. 5).  The medical providers 
considered amputating, but decided to sew the finger up (T. 
at pg. 5).  This occurred at Camp Cloud or Camp Great Cloud 
or Camp Red Cloud (T. at pgs. 5, 10).  The camp is located 
near Wejonbue City, South Korea (T. at pg. 10).  The veteran 
was placed on a profile not to lift anything or carry 
anything for about 90 days (T. at pg. 6).  The bandages were 
removed after 90 days, but the veteran still had problems 
moving his hand (T. at pg. 6).  The veteran received tetanus 
shot, but no medication or therapy (T. at pgs. 6-7).  The 
veteran is right-hand dominant  (T. at pg. 7) and uses his 
right hand for writing (T. at pg. 9).  He believes that he 
wrote his mom a letter informing her of his injury, but 
seriously doubts that she still has the letter (T. at pg. 7).  
He does not know if he was photographed while still in 
bandages (T. at pg. 7).  He told people that he injured his 
finger once he returned to Fresno for discharge (T. at pg. 
7).  The veteran received some treatment for his right index 
finger sometime in 1971 at Fresno and then again around 1975, 
but he has never tried to retrieve these records (T. at pg. 
8).  He sought treatment at Martinez VAMC in 1973 for an 
unrelated illness and received medication (T. at pg. 11).  
The veteran is not currently receiving any treatment for his 
right index finger (T. at pg. 9).  It takes "a good hour" 
before the veteran can properly use his hand when the weather 
is cold (T. at pg. 9).  The veteran filed a disability claim 
with the Social Security Administration (SSA) that included 
the residuals of his right index finger injury (T. at pg. 
12).  No other medical records were submitted for the SSA 
claim aside from VA records (T. at pg. 12).





II.  Analysis

Veterans Claims Assistance Act

In its September 1998 rating decision, the RO notified the 
veteran of what constituted "new and material evidence" at 
that time and advised the veteran of the specific evidence 
needed to reopen his claim.  The RO provided the veteran with 
38 C.F.R. § 3.156 in the November 1998 statement of the case 
and again explained what evidence was needed to reopen.  In 
the April 1999 and November 1999 supplemental statements of 
the case, the RO advised the veteran that his evidence was 
considered new and material under new law, Hodge, and again 
advised the veteran of what was needed to succeed on his 
claim.   The Board finds, therefore, that the RO has met the 
notice provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
the VCAA).  

The RO has likewise fulfilled its duty to assist the veteran.  
The record discloses that the RO contacted the National 
Personnel Records Center (NPRC) and obtained service medical 
and administrative records which are of record.  The RO also 
attempted specifically to obtain records of the claimed 
treatment at Camp Red Cloud.  NPRC responded in December 1998 
with the response, "No index on file at our center for Cp 
Red Cloud."  Obviously, if there is no trace of this 
location, there is no prospect of locating the claimed 
records.  The record also reveals that the RO requested VA 
Fresno records, including retired records, in September 1998.  
The RO followed up the initial request in December 1998, 
January 1999 and February 1999.  "VACCHCS" sent a final 
response in April 1999, which stated that after several 
attempts to retrieve the patient's retired medical records, 
only a few lab reports from 1976 were located.  The record 
custodians otherwise provide all records of treatment by VA 
in the 1990's.  The Board further notes that in his original 
claim of record in 1992, the veteran did not claim any 
relevant treatment for his finger disability.  Accordingly, 
the Board concludes that there is no reasonable possibility 
that further develop could produce these alleged records.

The Board notes that the veteran filed for disability with 
the SSA.  The veteran indicated that the only records 
submitted in support of his social security disability claim 
were VA records.  Since the RO has already obtained the 
existing VA records, social security records would be 
cumulative and there is no reasonable prospect that they 
would aid in substantiating the claim.  

The veteran has further maintained he filed a claim for 
service connection shortly leaving active duty.  Lay 
statements submitted in the 1990's provided recollections of 
the filing of such a claim.  The record shows the RO made 
diligent inquiries to attempt to locate such a claim.  No 
record of such claim has emerged.  The Board further points 
out that on his original post service claim of record dated 
in 1992, the claimant expressly denied ever having submitted 
a claim for compensation benefits.  Given the negative 
results of the extensive inquiries by the RO, and the fact 
that the veteran expressly denied having filed such a claim 
in 1992, the Board finds there is no reasonable possibility 
that further development action could substantiate the claim 
in this regard.  

The Board finds that reasonable efforts were made to locate 
service and VA records and there is no reasonable possibility 
that development would substantiate the claim.  The Board 
further finds that there is no need for any further VA 
examination or opinion to decide the claim.  Because the 
Board has found that the credible evidence of record does not 
support the allegation of the injury in service, there is no 
reasonable possibility that a further examination could 
establish the presence of a current disability causally 
related to the claimed injury in service. 

New and Material Evidence

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, the evidence submitted 
by and on behalf of the claimant must be presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Review of the record discloses two facts that lay the 
foundation for the new and material evidence analysis.  
First, VA outpatient records from August 1992 establish the 
existence of residuals, right index finger injury.  Second, 
the existence of these residuals was not questioned or 
disputed in June 1993; service connection was in dispute.  In 
light of these facts, the recently submitted VA outpatient 
records are cumulative.  These records merely provide an 
update on the status of the residuals.  They do not address 
the issues of chronicity or service connection.  The Board 
finds, therefore, that these medical records do not bear 
directly and substantially on the specific matter under 
consideration, and by themselves or in combination with other 
evidence, the records are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

The lay statements of A.T., D.G., R.F. and D.R.A. all aver 
knowledge of the veteran before he went into the military.  
All but R.F.'s statement aver that the veteran informed them 
of the circumstances of his right index finger injury some 
time after he separated from the military.  R.F.'s statement 
differs from the other lay statements in two respects.  
First, R.F. fails to provide the source of his information 
concerning the veteran's injury.  R.F. only indicates that 
after the veteran came home, he and his brother questioned 
the veteran about whether he had filed a disability claim.  
Secondly, the statement is ambiguous as to whether the injury 
occurred in South Korea or the Republic of Vietnam.  Review 
of the record existing prior to June 1993, discloses no 
assertions by the veteran that he shared the circumstances of 
his injury with anyone other than Army or VA medical 
personnel.  Thus, the fact that the veteran shared the 
circumstances of his injury with friends and relatives some 
time after it occurred is new.  The Board finds these 
statements are also material to the claim because they 
address the issue of the date of injury and place the date 
somewhere in the vicinity of service.  

Following a finding that new and material evidence has been 
submitted, the Board must reopen the claim and proceed to the 
merits.  Since the RO has also adjudicated the claim on the 
merits in November 1999, the Board may consider the claim on 
the merits without prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).
  
The veteran has presented evidentiary assertions that he 
incurred his right index finger injury while he was in 
service.  The probative value of these statements will be 
addressed below.  The only evidence submitted to support his 
assertions are the statements of family and friends dated or 
received decades after the alleged events.  Three of the four 
statements make clear that they are not eyewitness accounts 
to the event that caused the injury itself.  Although R.F.'s 
statement is ambiguous on this point, the Board does not find 
anything in R.F.'s statement to infer that he witnessed the 
veteran's injury.  The statements contain contradictions as 
to where the purported injury occurred while the claimant was 
in Vietnam or Korea.  In sum, these statements share the 
fundamental defects that they represent no more than remote 
recollections of contradictory second hand information 
purportedly conveyed decades ago.  None of them purport to 
represent first hand knowledge events in service.  

The Board finds the lack of any clinical record of treatment 
and the absence of any documentation of an injury around the 
time of separation to be of much greater probative value than 
any of the lay evidence of record.  Moreover, this negative 
evidence essentially undercuts any probative value in the 
claimant's evidentiary assertions.  The veteran has alleged 
not simply an injury, but an injury so severe that amputation 
was considered as a course of treatment.  He has provided 
varied statements as to whether the injury occurred before or 
after his separation examination (he specifically alleged it 
occurred in 1969), or has left the date of the event unclear.  
The separation examination that occurred in early November 
1970 contains no hint by complaints, statements or history or 
clinical finding of any such injury or treatment.  The 
veteran expressly denied hospitalization or treatment at that 
time on his report of medical history.  This evidence makes a 
remote allegation of such a severe injury prior to the 
discharge examination incredible.  The claimant then 
completed a statement later just prior to discharge affirming 
that there had been no change in his medical status since the 
separation examination.  The Board finds it incredible that 
he could have signed this statement had he sustained a severe 
injury for which amputation was contemplated after his 
separation examination.  Moreover, when he was asked to 
identify the location of the purported treatment for this 
severe injury, he produced the name of a nonexistent 
location.  To believe the claimant's assertions concerning 
the severity of his injury and treatment, the Board would 
have to assume that he deliberately and grossly 
misrepresented his medical status on the discharge 
examination, the subsequent medical statement or at both 
times.  The Board further finds that this contemporary 
evidence is flatly contradictory to the remote assertions 
made by the claimant in the context of the claim for 
benefits.  The contemporary evidence makes his remote 
recollections and assertions incredible.  It follows from 
this assessment that the mere fact that medical providers in 
the 1990's transcribed this history is not probative on the 
existence of the claimed injury or treatment.  The medical 
providers in the 1990's obviously had no first hand knowledge 
of events in service and could not do more than merely echo 
the claimant's assertions.  This does not transform these 
medical records into probative evidence on the key facts in 
this case.  The contemporary evidence is also flatly 
contradictory to the lay statements containing only remote, 
second hand knowledge of the purported injury in service.  As 
between these lay recollections and the contemporary 
evidence, the Board finds the contemporary evidence is 
entitled to vastly greater probative weight.

Review of the record discloses no evidence of chronicity 
after discharge.  VA records indicate that the first time the 
veteran sought treatment for residuals of his right index 
finger injury was in August 1992, some 20 years after the 
alleged injury was incurred.  Here again the claimant's 
crediblity is undermined.  In his original claim in August 
1992 he made no assertion of treatment for a finger 
disability after service while he did claim treatment for 
another disability.   Subsequently, his accounts changed to 
alleged treatment for his finger disability by VA shortly 
after service discharge.  The records of this purported 
treatment can not be found.  The Board finds the conclusion 
to be drawn from these circumstances is that no records can 
be found now because, as the veteran originally reported, 
there was no treatment.  

Likewise, he now alleges he filed a claim for service 
connection shortly after service.  There is no record of such 
a claim.  His current allegation is in contradiction to his 
assertions on his original claim of record in August 1992 
that he had not filed such a claim.  In sum, the multiple 
contradictions between the current assertions and what the 
record shows leaves the Board with the firm conclusion that 
the claimant is not a credible and thus no probative value 
may be assigned to his evidentiary assertions.

The Board has found the contemporary evidence is of vastly 
greater probative value that the remote evidence submitted by 
the veteran in support of his claim.  Thus, the clear 
preponderance of the credible evidence is against the claim 
and the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for residuals, right index 
finger, is denied.


REMAND

The veteran filed a claim for post-traumatic stress disorder 
in July 2000.  The RO denied the claim by rating decision 
dated in January 2001. Subsequently, the veteran initiated 
the appellate process by filing a timely notice of 
disagreement in May 2001, which was forwarded to the Board.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board finds that in view of the timely 
notice of disagreement filed by the appellant in May 2001, as 
to the issue of entitlement to service connection for post-
traumatic stress disorder, the Board is required to remand 
this claim for issuance of an appropriate statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

